Title: To Thomas Jefferson from John Bird, 28 September 1803
From: Bird, John
To: Jefferson, Thomas


          
            Sir,
            New Castle 28th. Sepr. 1803
          
          With extreme concern I have beheld the inclosed publication; and have read it with those emotions, which will actuate the honest heart of every genuine democratic Republican of the State. 
          The piece is vile and slanderous beyond measure. It is a collection of falshood from beginning to end; and the authors and abettors thereof, ought to be put down. Those who are within your reach, ought, in my humble opinion, to feel the full force of their own wicked machinations. By continuing them, they are furnished by yourself, with the very means of traducing the present administration. 
          Their envy, their diabolic enmity to republican men and measures will not permit them to remain quiet: But like Lucifer himself, they would, were it in their power, excite rebellion even in heaven! 
          It is needless for me to say more, than I think it my duty to inform your Excellency of those things—so that those persons may be placed before you in their proper colours.
          I have the Honor to be, with the most perfect consideration Your obt. Hb Servant
          
            
              Jno; Bird
            
          
          
            Since writing the above, I have been informed, that Senator S White is supposed to be the author of the inclosed.
          
        